Willard Bartlett, J. :
At the time of the death of William G. Peirson, and for several years prior to his decease, his father, the plaintiff, was in his employ at a salary of twenty-five dollars a week. William G. Peirson died on September 3, 1896, leaving a will by which he devised and bequeathed his residuary estate to the defendants as trustees, directing them to carry on and manage the business of manufacturing cement, pipe and bricks and whatever business of that nature the testator might be carrying on at the time of his death; to retain and keep his father, Edward Peirson, “ as manager of said business as their agent, so long as he lives, unless or until, from permanent sickness or the .infirmities of age, he he unable to conduct and manage the same, or unless he resigns his position as such manager; ” and to pay out of the testator’s estate the annual sum of $1,200 to his said father “ so long as he lives, whether he be their manager of my aforesaid business or not.” The will further directed that the annual profits and net income from the. estate, after paying the expenses of managing and conducting the same, and after paying the annual sum of $1,200 to the testator’s father, should be paid over one-third each to three legatees named therein ; and it provided that the aforesaid trusts were to continue until the testator’s grandson, William L. Peirson, reached the age of twenty-one years, or until the death of the testator’s father, the plaintiff herein, whichever event should take place last, whereupon the whole estate was directed ■ to be equally divided between the wife, a son and the said grandson of the testator.
The defendants, as trustees under the will, have been and are now carrying on the business as therein directed, and have retained the plaintiff as the manager of such business, but have refused to pay *276him any compensation for his services other than the annuity of $1,200 specified in the- will.
The question presented by this controversy is whether he is entitled to anything further- or not. -
In my opinion, he is limited to the $1,200 per annum mentioned in the will.
If the testator had intended to give- the $1,200 a year in addition. : to such compensation as his father might earn by the rendition - of services as manager of the business, he would not, as it seems to me,have added the direction to pay this amount “so long as.lie lives,whether he be their mcmager of my aforesaid business or not” . -This last clause was wholly unnecessary if the intent was-to make a gift of the annuity of $1,2.00, over and above the father’s earnings as manager. The wish of the testator appears rather to have been"
• that the father should receive $1,200 for his services as manager so-long as he- was able' or chose to act -in that, capacity., but that he shoidd have that amount of annual income out of the estate iu any event during; his lifetime, whether he continued to manage the bush . ness or gave it up. ' - ' .
As this intention seems to be reasonably clear,. I think the defendants'should have judgment.
. All concurred.
Judgment for the defendants upon, agreed statement of facts,